DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18, and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nilsen et al. (US 2004/0078600 A1) (hereinafter as Nilsen).

Regarding Claim 1. Nilsen discloses a computer implemented method to automatically access one or more resources from a device at a remote location, the computer implemented method comprising:
detecting whether the device is at the remote location (the Mobile IP home agent  is located outside the secure domain, for example in the de-militarized zone of an enterprise environment, par [0054]): 

 automatically determining a route from the VPN adapter to the one or more resources, corresponding to the accessible domains, within a corporate network (the system offers a fixed address for the VPN tunnel end-point, thus the VPN tunnel survives any network change made by the mobile node.  The native traffic destined for the corresponding node on the inside becomes apparent in the secure domain after de-capsulation from the VPN tunnel, par [0054]); and
 accessing the one or more resources within the corporate network from the device at the remote location using the determined route (remote access to the secure domain from outside, pars [0053-0054]).the inner system will always operate in co-located mode when the mobile node 103 is on the outside.  Otherwise, both Mobile IP systems can operate both in co-located mode and in foreign agent mode.  Foreign agents that are deployed on the inside will be used by the inner system.  Foreign agents that are deployed on the outside will be used by the outer system, par [0095]).

Regarding Claim 2. Nilsen teaches the computer implemented method according to claim 1. further comprising: auto-deleting the VPN connection when the device enters a location within the corporate network from the remote location (Any application started by a user while on the intranet should survive as the is users moves outside.  At the same time, the VPN solution must be employed while outside.  Inside the secure domain the VPN solution should be turned off, par [0007]).



Regarding Claim 6. Nilsen teaches the computer implemented method according to claim 1. wherein auto-determining a route comprises: determining a route from the VPN adapter to a VPN end point within the corporate network (The Mobile IP system does in this case operate outside to the secure domain and its role is to mobilize the VPN solution.  The system offers a fixed address for the VPN tunnel end-point, thus the VPN tunnel survives any network change made by the mobile node, par [0054]).

Regarding Claims 8-9, 11, and 13 these system claims comprise limitations substantially the same, as those discussed in claims 1-2, 4, and 6 above, same rationale of rejection is applicable.

Regarding Claims 15-16, 18, and 20, these computer-readable medium claims comprise limitations substantially the same, as those discussed in claims 1-2, 4, and 6 above, same rationale of rejection is applicable.
	.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7-8, 12, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsen and in further view of Savolainen (US 2011/00225284 A1) (hereinafter Savolainen).

Regarding Claim 3. Nilsen teaches the computer implemented method according to claim 1. 
Nilsen does not explicitly teach wherein the method further comprises: pushing the domain configuration from an orchestration server within the corporate network to the device at the remote location.
However, Savolainen in a similar field of endeavor discloses a method for determining a network interface to access a network resource including:
pushing the domain configuration from an orchestration server within the corporate network to the device at the remote location (a network management entity may be accessed through each network interface,  the corporate DNS server  over the VPN tunnel. Each of the network management entities may be configured to resolve only certain domain names.  The corporate DNS may know only 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Savolainen in Nilsen to configure the remote devices to gain access to internal resources. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Nilsen/Savolainen to improve flexibility in accessing resources. 

Regarding Claim 5. The combined teachings of Nilsen/Savolainen teach the computer implemented method according to claim 1. further comprising: receiving the domain configurations at the orchestration server (Savolainen: see fig.2 which discloses that 122 and 126 know Internal corporate domain names).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Savolainen in Nilsen to configure the remote devices to gain access to internal resources. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Nilsen/Savolainen to improve flexibility in accessing resources. 

Regarding Claim 7. The combined teachings of Nilsen/Savolainen teach the computer implemented method according to claim 1. further comprising: auto-updating the configuration information at the device (Savolainen: see fig.2 and par [0011] which discloses that updating of domain names is maintained).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Savolainen in Nilsen to configure the remote devices to 

Regarding Claims 8, 12, and 14, these system claims comprise limitations substantially the same, as those discussed in claims 3, 5, and 7 above, same rationale of rejection is applicable.

Regarding Claims 17 and 19, these computer-readable medium claims comprise limitations substantially the same, as those discussed in claims 3 and 5 above, same rationale of rejection is applicable.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Li (US 2013/0179551) discloses a split-domain service system
b) Brown (US 2012/0079122 A1) discloses a dynamic switching of a network connection based on security restrictions.
c) Zeldin et al. (US 2007/0268514) discloses a method for automated configuration and deployment of a wireless network device. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630.  The examiner can normally be reached on Monday-Friday 10:30 AM-6:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER PARRY can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY MEJIA/Primary Examiner, Art Unit 2451